                     Case 5:19-cv-00032-JPB Document 1-2 Filed 03/13/19 Page 1 of 1 PageID #: 15

    IS 44 (Rev. 02/19)                                                             CIVILCOVERSHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THIS FORA’f)

                                                                                                                            L4TS


         (b) County ofResidence ofFirst Listed Plaintiff Ohio                     County, WV                                 County ofResidence ofFirst Listed Defendant                       Allegheny County, PA
                              (EXCEPTIN US. PLAINTIFF CASES)                                                                                        (IN US. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.

         (c)   Attomeys (Ffrm Name, Addrec, and Telephane Number)                                                             Attomeys (IfKnown)
    Marc B. Chernenko
    William E. Watson & Associates
    800 Main Street, P.O. Box 1 1 1 Wellsburg, WV 26070
                                                 ,




    II. BASIS OF JURISDICTION (Place an T in One Box Only)                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an ‘X” in One Boxfor Plaintiff
                                                                                                                          (For Diversity Cases Only)                                          and One Boxfor Defendant)
    0 I    U.S. Oovemrnent                D 3        Federal Question                                                                               PTF     DEF                                             PTF       DEF
              Plaintiff                                (US. Government Nat a Party)                                 Citizen ofThis State            D 1            I     Incorporated or Principal Place         4    D 4
                                                                                                                                                                           ofBusiness In This State

    0 2     U.S. Government                  4       Diversity                                                      Citizen of Another State          0 2          2     Incorporated and Principal Place         0 5      0 5
               Defendant                               (Indicate Citizenship of Parties in Item III,)                                                                       of Business In Another State

                                                                                                                    Citizen or Subject of a           0 3   0      3     Foreign Nation                           0 6      0 6
                                                                                                                      Foreign Country
    IV. NATURE OF SUIT (Place an                       “X” in One Box Only)                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT::,                                               TORTS             :.                              FORFEITURE/PENALTY                   BANKRUPTCY                     OTHER STATUTES
    0   110 lnsuratsce                     PERSONAL iNJURY                     PERSONAL INJURY                      0 625 Drug Related Seizure          0 422 Appeal 28 USC 158                 0 375 False Claims Act
    0   120 Marine                       0 310 Airplane                      0 365 Personal Injury          -             of Property 21 USC 881        0 423 Withdrawal                        0 376 Qui Tarn (31 USC
    0   130 Miller Act                   0 315 Airplane Product                     Product Liability               0 690 Other                               28 USC 157                               3729(a))
    0   140 Negotiable Itsstrument              Liability                    0 367 Health Card                                                                                                  0 400 State Reapportionment
    0   150 Recovery of Overpayment      0 320 Assault, Libel &                    Plsarmaceutical                                                        PROPERTY RIGHTS                       El 410 Antitrust
            & Enforcement of Judgment           Slander                            Personal Injury                                                      0 820 Copyrights                        0 430 Banks and Banking
    0   151 Medicare Act                 0 330 Federal Employers’                  Product Liability                                                    0 830 Patent                            0 450 Commerce
    0   152 Recovery of Defaulted               Liability                    0 368 Asbestos Personal                                                    0 835 Patent Abbreviated
                                                                                                                                                                        -                       0 460 Deportation
            Student Loans                0 340 Marine                               Injury Product                                                            New Drug Application              0 470 Racketeer Influenced and
            (Excludes Veterans)          0 345 Marine Product                       Liability                                                           0 840 Tradensark                               Corrupt Organizations
    0   153 Recovery of Overpayment             Liability                     PERSONAL PROPERTY                                                                     SECURITY                    0 480 Consumer Credit
            of Veteran’s Benefits        0 350 Motor Velucle                 0 370 Other Fraud       0 710 Fair Labor Standards                         0 861 HIA ( I 395f0                     0 485 Teleplsone Consumer
    0   160 Stockholders’ Suits          0 355 Motor Vehicle                 0 371 Trutls in Lending        Act                                         0 862 Black Lung (923)                         Protection Act
    0   190 Other Contract                     Product Liability             0 380 Other Personal    0 720 Labor/Management                             0 863 DIWC/DIWW (405(g))                0 490 Cable/Sat TV
    0   195 Contract Product Liability   c 360 Other Personal                      Property Damage          Relations                                   0 864 SSID Title XVI                    0  850 Securities/Corninodities/
    0   196 Franchise                          Injury                        0 385 Property Damage   0 740 Railway Labor Act                            0 865 RSI (405(g))                             Exchange
                                         0 362 Personal Injury      -              Product Liability 0 751 Family and Medical                                                                   0 890 Other Statutory Actions
                                               Medical Malpractice                                          Leave Act                                                                           0 891 Agricultural Acts
j       REAL:PROPERTY:/                  :‘CiVIL RIGHTSr                      PRISONER PET1TIONSr J 790 Other Labor Litigation          :FEDERALTAX SUITS’                                -:    0 893 Environmental Matters
    0   210 Land Condemnation            0 440 Other Civil Rights              Habeas Corpus:        0 791 Employee Retirement         0 870 Taxes (U.S. Plaintiff                              0 895 Freedom of Information
    0   220 Foreclosure                  0 441 Voting                        0 463 Alien Detainee          Income Security Act               or Defendant)                                             Act
    0   230 Rent Lease & Ejectment       0 442 Employment                    0 510 Motions to Vacate                                   0 871 IRS—Third Party                                    0 896 Arbitration
    0   240 Torts to Land                0 443 Housing/                            Sentence                                                   26 USC 7609                                       0 899 Administrative Procedure
    0   245 Tort Product Liability             Accomtnodations               0 530 General                                                                                                             Act/Review or Appeal of
    0   290 All Other Real Property      0 445 Amer w/Disabilitiea           0 535 Death Penalty            IMMIGRATION                                                                                Agency Decision
                                               Employment                      Other:                0 462 Naturalization Applicatiots                                                          0 950 Constitutionality of
                                         0 446 Amer. w/Disabilities          0 540 Mandamus & Other  0 465 Other Immigration                                                                           State Statutes
                                               Other                         0 550 Civil Rights            Actions
                                         0 448 Education                     0 555 Prison Condition
                                                                             0 560 Civil Detainee       -




                                                                                   Conditions of
                                                                                   Confinement

    V. ORIGIN            (Place an “K” in One Box Only)
    X1      Original          0 2 Removed from                    0     3   Remanded from
                                                                            Appellate Court
                                                                                                                0 4 Reinstated or
                                                                                                                    Reopened
                                                                                                                                       0      5 Transferred from         0 6    Multidistrict
                                                                                                                                                                                Littgation
                                                                                                                                                                                                         0 8 Multidistrict
                                                                                                                                                                                                             Litigation
            Proceeding            State Court                                                                                                   Another District                               -                           -




                                                                                                                                                (specfy)                        Transfer                     Dtrect File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes u,,less diversity):
                                                 28 U.S.C. Section 1332 and 1332(a)(1)
    VI. CAUSE OF ACTION                      Brief description of cause:
                                              Breach of fiduciary duty and abuse of process claims
    VII. REQUESTED IN                        11 CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                       CHECK YES only          if demanded in complaint:
         COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                                               JURY DEMAND:                  X Yes      ONo
    VIII. RELATED CASE(S)
                                                     (See instructions):
          IF ANY                                                             JUDGE                                                                                          NUMBER

    DATE//                                                                    \ATOFEF,


    FOR    ut’rIus,   uae ui’iY

        RECEIPT if                   AMOUNT                                          APPLYING IFP                                             JUDGE                             MAO. JUDGE
